Title: From Thomas Jefferson to Jared Mansfield, 10 June 1823
From: Jefferson, Thomas
To: Mansfield, Jared


                        Dear Sir
                        
                            Mo
                            June 10. 23.
                        
                    This letter will be handed you by mr Dabney Overton Carr who goes to your instn to qualify himself for a military life. he is the son of my nephew,  Colo S. Carr of good habits and genius, and I feel an interest in his education and future course. on these grounds permit me to ask your notice & favble disposns towrds him, and the benefits of your counsel and protection  should any occasion  arise in which he may need them.I embrace with real pleasure this occasion of recalling myself to your frdly recollection and beg leave to assure you of my great & continued esteem & respect.
                        Th:J
                    